DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered.

Claims 2-4 and 6-23 are pending in the application.

Response to Arguments
The rejection under 35 U.S.C. §112(b) of claims 2-4 and 6-23 has been withdrawn in view of the amendments to claims 2 and 14. 

Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive.
On pages 7-8 of the Remarks, the applicant submits that the prior art reference Williams (US 2006/0280182) in view of Fairman (US 2005/0002402) do not describe or suggest a system in which a network device provides a time service to a plurality of media devices in a network 
In response, the examiner respectfully disagrees. As submitted on page 7 of the Applicant’s Remarks, when Williams describes two networks sharing a common notion of time, Williams specifically states that coordination is by GPS time synchronization. The examiner additionally submits that Williams further discloses that two separate IEEE 1588 networks each having their own master clock may coordinate their master clocks via GPS time synchronization (see at least paragraphs 25 and 59), where each network device uses its local clock which is synchronized to the system time signal to timestamp the media packets with the system time so that media packets are generated and sent between two distinct networks at a local rate that is synchronized to the rate of the system time signal (see at least paragraphs 15, 23, 25, 54, and 59), where the system time signal is generated by the respective master clock of each network (see at least the abstract, and paragraphs 14 and 155).
Thus, the examiner respectfully submits that the combination of Williams and Fairman discloses or suggests a system in which a network device provides a time service to a plurality of media devices in a network and coordinates transmission between a first network and a second network, as recited in claim 2 and similarly recited in claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 6-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (Cited in 09/28/2016 IDS, US 2006/0280182) in view of Fairman (US 2005/0002402).
Regarding claims 2 and 3, Williams discloses or at least suggests a network device that is capable of providing a time service to a plurality of media devices in a network (see at least paragraph 40, master clock device), the network device comprising:
an input interface for a reference signal, where the input reference signal is at least one of: a reference media clock or media signal input, a synchronization signal which coordinates the transmission of media signals through the network, and/or an internal reference clock (see at least paragraphs 14, 15, 23, 25, 54, and 59, the master clocks coordinate with each other via GPS time synchronization, where the coordination requires the master clocks to receive a synchronization signal which coordinates the transmission media of media signals through the network, where each network device uses its local clock which is synchronized to the system time signal to timestamp the media packets with the system time so that media packets are generated and sent between two distinct networks at a local rate that is synchronized to the 
a local clock governed by the input reference signal (see at least paragraphs 41, 55 and 156, the master clock uses the network time protocol (e.g. NTP and IEEE 1588) to synchronize the local clocks by producing a system time signal, where the local master clock is governed by coordinating with other master clocks via GPS time synchronization); and
an output interface providing the time service to at least one of the plurality of media devices (see at least paragraphs 40, 41 and 156, the master clock device produces a system time signal, which is relayed to the network devices, where the master clock device also coordinates with other master clocks via GPS time synchronization, where the coordination requires the master clocks to receive a synchronization signal which coordinates the transmission media of media signals through the network);
where at least one media device located in a first isochronous local media network is configured to send and/or receive media signals to/from at least one media device in a second isochronous local media network such that the media signals pass from the first isochronous local media network to the second isochronous local media network (see at least paragraphs 40 and 59, media devices 112 and 114 in two different  networks are configured to send and/or receive media signals to/from each other via the network devices 108 and 110); and
where the synchronization signals coordinating transmission in the first isochronous local media network and the second isochronous local media network are rate synchronized and time aligned to allow the at least one media device located in the first isochronous local media network and the at least one media device located in the second isochronous local 
Williams does not explicitly disclose that the media device in the first isochronous local media network uses a discovery service to discover devices, media channels, and/or other information associated with the media devices in the second isochronous local media network.
Fairman, from the same or similar fields of endeavor, discloses or suggests that the media device in the first isochronous local media network uses a discovery service to discover devices, media channels, and/or other information associated with the media devices in the second isochronous local media network (see at least paragraphs 63 and 64, network devices in the first isochronous compliant network are able to discover network devices in the second isochronous compliant network).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Fairman in to the invention of Williams in order to allow inter-network communications.

Regarding claim 4, Williams discloses or at least suggests that the network device is capable of providing a buffering/re-timing service for jittered packet streams (see at least paragraphs 148 and 149, jitter compensation data buffers);
regarding claim 6, the network device is capable of providing one or more network management functions (see at least paragraph 43, clock rate synchronization between the network devices corresponds to network management functions);
regarding claim 7, the input interface is capable of providing at least one input reference signals selected from at least one of:  an AES word clock, an other word clock, audio signals and/or video signals see at least paragraphs 25 and 59, the master clocks coordinate with each other via GPS time synchronization, where the coordination requires the master clocks to receive a word clock which coordinates the transmission media of media signals through the network);
regarding claim 8, the network device is operable to synchronize additional network devices by transmitting a master clock signal at the output interface (see at least paragraph 156, the master clock device produces a system time signal, which is relayed to the network devices);
regarding claim 9, the synchronization signal comprises at least one of IEEE 1588, NTP, IEEE 802.1AS or other versions of IEEE 802.1, and any other network time protocol (see at least paragraphs 41 and 55, IEEE 1588 and NTP);
regarding claim 10, the media transport protocol comprises at least one of Real-time Transport Protocol (RTP), Dante, an IEEE 1733 extension of RTP, and any other routable 
regarding claim 11, the network comprises at least one of a local area network (LAN), a virtual local area network (VLAN), one or more IP subnets, a CobraNet network, a Dante network, an Audio Video Bridging (AVB) network, and a wide area network (WAN) (see at least paragraphs 56 and 157, local area network);
regarding claim 12, at least one media device in a first network is capable of sending and/or receiving synchronization information to at least one media device in a different network such that the media devices are capable of matching transmission and reception rates so that receiver underrun and/or overrun is prevented, substantially prevented, or acceptable (see at least paragraphs 15, 25 and 59, coordinating master clocks of different networks to allow two networks to share a common notion of time and send timestamped packets between each other);
regarding claim 13, at least one media device in a first network is capable of sending and/or receiving media signals to another media device in a different network such that the media signals are able to pass from one network to at least one other network (see at least paragraphs 25 and 59, coordinating master clocks of different networks to allow two networks to share a common notion of time and send timestamped packets between each other).

Regarding claims 14 and 23, Williams discloses or at least suggests a method of synchronizing a plurality of media devices in a network consisting of an aggregation of one or 
receiving the at least one synchronization signal from a master clock device at one or more media devices in the network (see at least paragraphs 40, 41 and 156, the master clock device produces a system time signal, which is relayed to and received by the network devices); and
sending and/or receiving media signals from at least one media device located in a first isochronous local media network to/from at least one media device in a second isochronous local media network such that the media signals pass from the first isochronous local media network to the second isochronous local media network (see at least paragraphs 40 and 59, media devices 112 and 114 in two different  networks are configured to send and/or receive media signals to/from each other via the network devices 108 and 110);
where the synchronization signals coordinating transmission in the first isochronous local media network and the second isochronous local media network are rate synchronized and time aligned to allow the at least one media device located in the first isochronous local media network and the at least one media device located in the second isochronous local media network to match their transmission and reception rates to ensure error free, or substantially error free transmission of the media signals between the first and second media networks (see at least paragraphs 14, 15, 23, 25, 54, and 59, each network device uses its local clock which is synchronized to the system time signal to timestamp the media packets with the system time so that media packets are generated and sent between two distinct networks at a local rate that is synchronized to the rate of the system time signal to eliminate buffer overrun 
Williams does not explicitly disclose that the media device in the first isochronous local media network uses a discovery service to discover devices, media channels, and/or other information associated with the media devices in the second isochronous local media network.
Fairman, from the same or similar fields of endeavor, discloses or suggests that the media device in the first isochronous local media network uses a discovery service to discover devices, media channels, and/or other information associated with the media devices in the second isochronous local media network (see at least paragraphs 63 and 64, network devices in the first isochronous compliant network are able to discover network devices in the second isochronous compliant network).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Fairman in to the invention of Williams in order to allow inter-network communications.

Regarding claim 15, Williams discloses receiving the synchronization information at a network device (see at least paragraphs 40, 41 and 156, the master clock device produces a system time signal, which is relayed to and received by the network devices) and transmitting the synchronization information from the network device (see at least paragraphs 40, 41 and 156, sending packets that relate to the system time on the network 106);
regarding claim 16, the network device is a slave network device that synchronizes with the network using the synchronization information the master clock device (see at least paragraphs 15, 40, 41 and 156, the master clock device produces a system time signal, which is relayed to and received by the network devices, where the network devices send packets that relate to the system time on the network 106);
regarding claim 17, the synchronization signal comprises at least one of IEEE 1588, NTP, IEEE 802.1AS or other versions of IEEE 802.1, and any other network time protocol (see at least paragraphs 41 and 55, IEEE 1588 and NTP);
regarding claim 18, the media transport protocol comprises at least one of Real-time Transport Protocol (RTP), Dante, an IEEE 1733 extension of RTP, and any other routable transport protocol (see at least paragraph 12, a routable transport protocol that transports multiple media channels over a network in a matter that meets quality and timing requirements for high quality audio and video reproduction);
regarding claim 19, the network comprises at least one of a local area network (LAN), a virtual local area network (VLAN), one or more IP subnets, a CobraNet network, a Dante network, an Audio Video Bridging (AVB) network, and a wide area network (WAN) (see at least paragraphs 56 and 157, local area network);
regarding claim 20, at least one media device in a first network is capable of sending and/or receiving synchronization information to at least one media device in a different network such that the media devices are capable of matching transmission and reception rates so that receiver underrun and/or overrun is prevented, substantially prevented, or acceptable (see at least paragraphs 15, 25 and 59, coordinating master clocks of different networks to 
regarding claim 21, at least one media device in a first network is capable of sending and/or receiving media signals to another media device in a different network such that the media signals are able to pass from one network to at least one other network (see at least paragraphs 25 and 59, coordinating master clocks of different networks to allow two networks to share a common notion of time and send timestamped packets between each other); and
regarding claim 22, media packets are routed, forwarded, tunneled, translated and/or received and retransmitted from one media network so that the media signal they contain can be conveyed to another media network and received as a stream of media packets (see at least paragraphs 7, 14-16, 25 and 59, each network device receives media signals from a media device, timestamps the media packets with system time, and sends the media packets to another network device in a different network).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        05/07/2021